                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 1 of 26 Page ID #:157



                                          1   Erik J. Foley (Admitted pro hac vice)
                                              EFoley@lrrc.com
                                          2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              3993 Howard Hughes Pkwy., Suite 600
                                          3   Las Vegas, NV 89169
                                              Tel: (702) 949-8200
                                          4   Fax: (702) 949-8398
                                          5   G. Warren Bleeker, CA Bar No. 210834
                                              WBleeker@lrrc.com
                                          6   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              655 N. Central Avenue, Suite 2300
                                          7   Glendale, CA 91203
                                              Tel: 626.795.9900
                                          8   Fax: 626.577.8800
                                              Attorneys for Plaintiffs
                                          9   Tracii Guns and Philip Lewis
                                         10
                                                                   UNITED STATES DISTRICT COURT
655 North Central Avenue, Suite 2300




                                         11
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                         12
                                              TRACII GUNS, an individual; and            Case No. 2:20-cv-00270-CJC (AFMx)
                                         13   PHILIP LEWIS, an individual,
Glendale, CA 91203




                                                                                         OPPOSITION TO DEFENDANTS’
                                         14                  Plaintiffs,                 MOTION TO DISMISS
                                                    v.                                   PLAINTIFFS’ FIRST AMENDED
                                         15                                              COMPLAINT
                                              STEPHEN RILEY, an individual;
                                         16   SCOTT GRIFFIN, an individual;
                                              KELLY NICKELS, an individual;
                                         17   KURT FROHLICH, an individual;
                                              ERIC BAKER, an individual;                 Hearing Date: April 27, 2020
                                         18   DANIEL SULLIVAN BIGG,
                                              an individual; HARDCORE, INC.,             Time: 1:30 p.m.
                                         19   a California corporation d/b/a             Courtroom: 7C
                                              RIVERTON ONE MUSIC; EPIC                   First Street Courthouse
                                         20   RIGHTS, LLC, a California Limited
                                              Liability Company, previously registered
                                         21   as Epic Rights, Inc., a California
                                              corporation; NEW BREED LLC, a              Hon. Cormac J. Carney
                                         22   California Limited Liability Company;
                                              BIGG TIME ENTERTAINMENT, INC.,
                                         23   a California corporation; GOLDEN
                                              ROBOT GLOBAL ENTERTAINMENT
                                         24   PTY LTD, an Australia proprietary
                                              limited company; STEPHEN RILEY
                                         25   AND TRACI [sic] GUNS
                                              PARTNERSHIP, a purported entity of
                                         26   unknown form; and
                                              DOES 1 through 10, inclusive,
                                         27
                                                              Defendants.
                                         28
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 2 of 26 Page ID #:158



                                          1                                        TABLE OF CONTENTS
                                          2                                                                                                                  Page
                                          3   I.     INTRODUCTION ........................................................................................ 1
                                          4   II.    FACTUAL BACKGROUND ....................................................................... 2
                                          5   III.   DISMISSAL IS NOT APPROPRIATE AS TO THE FACTUALLY
                                                     INTENSIVE DEFENSE OF LACHES, WHICH IS NOT
                                          6          APPLICABLE TO PLAINTIFFS’ CLAIMS ................................................ 4
                                          7          A.      It Is Not Appropriate To Make Factual Determinations As To A
                                                             Laches Defense On A Motion To Dismiss .......................................... 4
                                          8
                                                     B.      Plaintiff Has Alleged Facts Sufficient to Defeat a 12(b)(6) Motion
                                          9                  As To Laches ...................................................................................... 5
                                         10          C.      A Laches Defense Is Not Available for a Willful Infringer ................. 7
655 North Central Avenue, Suite 2300




                                         11          D.      The Affirmative Defense of Laches Does Not Apply to Several
                                                             of Plaintiffs’ Claims ............................................................................ 9
                                         12
                                                             1.       The Equitable Defense of Laches Is Not Applicable to
                                         13                           Plaintiffs’ Claims at Law .......................................................... 9
Glendale, CA 91203




                                         14                  2.       Plaintiffs Have Not Delayed in Seeking Relief, as They
                                                                      Allege Recent Events Giving Rise to Their Claims .................. 10
                                         15
                                              IV.    THE  COURT    MUST    ONLY  CONSIDER  EVIDENCE
                                         16          APPROPRIATE TO A MOTION TO DISMISS, BECAUSE
                                                     DEFENDANTS HAVE NOT MET THE REQUIREMENTS TO
                                         17          CONVERT TO A MOTION FOR SUMMARY JUDGMENT ................... 11
                                         18          A.      To Convert a Motion to Dismiss to a Motion for Summary
                                                             Judgment, the Moving Party Must Have Complied with the
                                         19                  Central District’s Procedural Requirements for a Motion for
                                                             Summary Judgment .......................................................................... 11
                                         20
                                                     B.      Because the Motion Does Not Comply with LR 56-1, the Motion
                                         21                  Cannot Be Converted to One for Summary Judgment; Therefore,
                                                             the Court Must Reject Defendants’ Extraneous Facts ....................... 13
                                         22
                                              V.     PLAINTIFFS STATE A VALID CLAIM FOR CONVERSION ................ 16
                                         23
                                                     A.      Defendants Had an Obligation, Independent of Contract, to
                                         24                  Refrain from Wrongfully Depriving Plaintiffs of Their Property ...... 16
                                         25          B.      Defendants Converted “a Specific, Identifiable Sum” of
                                                             Plaintiffs’ Money .............................................................................. 17
                                         26
                                         27
                                         28
                                                                                                    -i-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 3 of 26 Page ID #:159



                                          1   VI.     THE COURT MAY CONTINUE TO EXERCISE SUBJECT
                                                      MATTER JURISDICTION OVER THIS ACTION ................................... 18
                                          2
                                              VII. CONCLUSION .......................................................................................... 19
                                          3
                                          4
                                          5
                                          6
                                          7
                                          8
                                          9
                                         10
655 North Central Avenue, Suite 2300




                                         11
                                         12
                                         13
Glendale, CA 91203




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                                 - ii -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 4 of 26 Page ID #:160



                                          1                                         TABLE OF AUTHORITIES
                                          2
                                              Cases                                                                                                        Page(s)
                                          3
                                              Aryeh v. Canon Bus. Sols., Inc.,
                                          4
                                                 55 Cal. 4th 1185, 292 P.3d 871 (2013) ................................................................9
                                          5
                                              Ashcroft v. Iqbal,
                                          6      556 U.S. 662 (2009) ............................................................................................5
                                          7
                                              Bain v. California Teachers Ass’n,
                                          8      891 F.3d 1206 (9th Cir. 2018) ...........................................................................12
                                          9   Bell Atlantic Corp. v. Twombly,
                                         10      550 U.S. ............................................................................................................12
655 North Central Avenue, Suite 2300




                                         11   Bernhardt v. Cty. of Los Angeles,
                                                 279 F.3d 862 (9th Cir. 2002) ...............................................................................7
                                         12
                                         13   Biolase, Inc. v. Fotona Proizvodnja Optoelektronskih Naprav D. D.,
Glendale, CA 91203




                                                 No. SACV 14-0248...........................................................................................12
                                         14
                                              Burlesci v. Petersen,
                                         15
                                                68 Cal. App. 4th 1062, 80 Cal. Rptr. 2d 704 (1998) ..........................................16
                                         16
                                              Conan Props., Inc. v. Conans Pizza, Inc.,
                                         17     752 F.2d 145 (5th Cir.1985) ................................................................................8
                                         18
                                              Conley v. Gibson,
                                         19     355 U.S. 41 (1957)............................................................................................12
                                         20   Couveau v. Am. Airlines, Inc.,
                                         21     218 F.3d 1078 (9th Cir. 2000) ......................................................................... 4, 5
                                         22   DC Comics v. Towle,
                                         23     802 F.3d 1012 (9th Cir. 2015) .............................................................................8

                                         24   Edwards v. Marin Park, Inc.,
                                                356 F.3d 1058 (9th Cir. 2004) ...........................................................................12
                                         25
                                         26   Erlich v. Menezes,
                                                 21 Cal. 4th 543, 981 P.2d 978 (1999) ................................................................16
                                         27
                                         28
                                                                                                       - iii -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 5 of 26 Page ID #:161



                                          1   Evergreen Safety Council v. RSA Network Inc.,
                                          2      697 F.3d 1221 (9th Cir. 2012) .............................................................................7

                                          3   Forest Ambulatory Surgical Assocs., L.P. v. United Healthcare Ins. Co.,
                                                No. CV 12-2916 PSG, 2013 WL 11323600 (C.D. Cal. Mar. 12, 2013) ............. 13
                                          4
                                          5   Gonzales v. Marriott Int’l, Inc.,
                                                142 F. Supp. 3d 961 (C.D. Cal. 2015) ......................................................... 12, 13
                                          6
                                              Grasshopper House, LLC v. Clean & Sober Media LLC,
                                          7
                                                394 F. Supp. 3d 1073 (C.D. Cal. 2019) ......................................................... 6, 10
                                          8
                                              Jarrow Formulas, Inc. v. Nutrition Now, Inc.,
                                          9      304 F.3d 829 (9th Cir. 2002) ...............................................................................9
                                         10
                                              Kim v. Westmoore Partners, Inc.,
655 North Central Avenue, Suite 2300




                                         11     201 Cal. App. 4th 267, 133 Cal. Rptr. 3d 774 (2011) ........................................17
                                         12   Lindy Pen Co. v. Bic Pen Corp.,
                                         13      982 F.2d 1400 (9th Cir. 1993), abrogated on other grounds by
Glendale, CA 91203




                                                 SunEarth, Inc. v. Sun Earth Solar Power Co.,
                                         14      839 F.3d 1179 (9th Cir. 2016) .............................................................................8
                                         15
                                              McBride v. Pentagon Techs. Grp., Inc.,
                                         16     No. C 15-2696 ....................................................................................................5
                                         17   Paiute-Shoshone Indians of Bishop Cmty. of Bishop Colony, Cal. v.
                                         18      City of Los Angeles,
                                                 No. 1:06CV00736 ...............................................................................................5
                                         19
                                         20   PCO, Inc. v. Christensen, Miller, Fink, Jacobs, Glaser, Weil &
                                                Shapiro, LLP,
                                         21     150 Cal. App. 4th 384, 58 Cal. Rptr. 3d 516 (2007) ..........................................17
                                         22   Petrella v. Metro-Goldwyn-Mayer, Inc.,
                                         23      572 U.S. 663 (2014) ............................................................................................9
                                         24   Pinkette Clothing, Inc. v. Cosmetic Warriors Ltd.,
                                         25      894 F.3d 1015 (9th Cir. 2018) .............................................................................9

                                         26   Presidio Components, Inc. v. Am. Tech. Ceramics Corp.,
                                                 No. 14-CV-2061-H (BGS), 2016 WL 7326609 (S.D. Cal. Jan. 12,
                                         27      2016), aff’d, 875 F.3d 1369 (Fed. Cir. 2017).......................................................5
                                         28
                                                                                                     - iv -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 6 of 26 Page ID #:162



                                          1   Robinson Helicopter Co. v. Dana Corp.,
                                          2     34 Cal. 4th 979, 102 P.3d 268 (2004) ................................................................16

                                          3   Software Design & Application, Ltd. v. Hoefer & Arnett, Inc.,
                                                 49 Cal. App. 4th 472, 56 Cal. Rptr. 2d 756 (1996) ............................................18
                                          4
                                          5   Sowa v. Abberley,
                                                No. CV 12-2579 PSG, 2012 WL 12887754 (C.D. Cal. Nov. 20,
                                          6     2012) ................................................................................................................12
                                          7
                                              Speed Corp. v. Webster,
                                          8      262 F.2d 482 (9th Cir. 1959) ...............................................................................5
                                          9   SunEarth, Inc. v. Sun Earth Solar Power Co.,
                                         10      839 F.3d 1179 (9th Cir. 2016) ............................................................................8
655 North Central Avenue, Suite 2300




                                         11   In re Sweeney,
                                                  264 B.R. 866 (Bankr. W.D. Ky. 2001) ..............................................................17
                                         12
                                         13   TeleSign Corp. v. Twilio, Inc.,
Glendale, CA 91203




                                                 No. CV 15-3240 PSG (SSX), 2015 WL 12662344 (C.D. Cal. Oct.
                                         14      9, 2015)...............................................................................................................7
                                         15
                                              Tortilla Factory, LLC v. Better Booch, LLC,
                                         16      No. 2:18-CV-02980-CAS-SKx, 2018 WL 6179491 (C.D. Cal. Nov.
                                                 26, 2018).........................................................................................................4, 5
                                         17
                                         18   UA Local 343 v. Nor-Cal Plumbing, Inc.,
                                                48 F.3d 1465 (9th Cir. 1994) ...............................................................................9
                                         19
                                         20   Underwood v. Future Income Payments, LLC,
                                                No. SA CV 17-1570 DOC, 2018 WL 4964333 (C.D. Cal. Apr. 26,
                                         21     2018) ................................................................................................................10
                                         22   United States v. Ritchie,
                                         23     342 F.3d 903 (9th Cir. 2003) .............................................................................12
                                         24   Western Ctr. for Journalism v. Cederquist,
                                         25     235 F.3d 1153 (9th Cir. 2000) .............................................................................7

                                         26
                                         27
                                         28
                                                                                                        -v-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 7 of 26 Page ID #:163



                                          1   Statutes
                                          2
                                              15 U.S.C. § 1064(3) ...............................................................................................11
                                          3
                                              Cal. Civ. Code § 3426.6 ...........................................................................................9
                                          4
                                              Cal. Civ. Code § 17208 ............................................................................................9
                                          5
                                          6   Cal. Civ. Proc. Code § 337.....................................................................................10

                                          7   Cal. Civ. Proc. Code § 338.....................................................................................10
                                          8   Fed. R. Civ. P. 56 ............................................................................................. 11, 12
                                          9
                                              Fed R. Civ. P. 12(b)(6)...........................................................................................12
                                         10
                                              Lanham Act .......................................................................................................9, 19
655 North Central Avenue, Suite 2300




                                         11
                                              Other Authorities
                                         12
                                         13   Local Rule 7-6 .......................................................................................................16
Glendale, CA 91203




                                         14   Local Rules 56-1 and 56-2 ......................................................................... 11, 12, 13
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                                      - vi -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 8 of 26 Page ID #:164



                                          1   I.    INTRODUCTION
                                          2         Defendants’ motion to dismiss lacks merit and should be denied.
                                          3         First, the defense of laches involves an intensive factual inquiry that is
                                          4   typically not appropriate to decide on a motion for summary judgment, let alone a
                                          5   motion to dismiss. In addition, willful infringement precludes a laches defense for
                                          6   trademark infringement. Further, a party asserting trademark infringement has no
                                          7   obligation to sue until there is a case of clear infringement which in most cases
                                          8   requires legal action only when defendant's infringing acts significantly impact on
                                          9   plaintiff's good will and business reputation. Plaintiff Guns alleges that he only
                                         10   recently became aware of actual confusion in the marketplace and significant impact
655 North Central Avenue, Suite 2300




                                         11   on his good will and business reputation. In addition, there is no evidence of
                                         12   prejudice within the four corners of the Complaint. Moreover, laches is an equitable
                                         13   claim that cannot apply to Plaintiffs’ claims at law (under California law).
Glendale, CA 91203




                                         14         Second, Plaintiffs allege facts sufficient to state a claim for conversion.
                                         15   Contrary to Defendants’ assertion, Defendant Riley’s obligation to refrain from
                                         16   converting royalties belonging to Plaintiffs existed independent of any contract;
                                         17   therefore, the tort action is appropriate. And, though Plaintiffs do not currently know
                                         18   the specific amount Riley converted, they are nevertheless entitled to a “specific and
                                         19   identifiable” amount that will become known through discovery. The conversion
                                         20   claim is therefore viable.
                                         21         Finally, Defendants’ claim that a co-trademark owner cannot sue another co-
                                         22   owner is irrelevant. Plaintiff Guns alleges he is the sole owner of the common law
                                         23   trademark rights for L.A. GUNS and the design mark, that he used the L.A. GUNS
                                         24   marks in 1983 prior to Riley and therefore has trademark priority over Riley, that
                                         25   there is no such co-ownership, and that the purported partnership that is the listed
                                         26   owner of the federal registration for the design mark does not exist and never existed.
                                         27   Thus, Plaintiff Guns is not suing as a “co-owner” and does not allege that Riley is a
                                         28   “co-owner.” Defendants’ argument therefore is not colorable and fails.

                                                                                       -1-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 9 of 26 Page ID #:165



                                          1         Plaintiffs’ factual allegations in the Amended Complaint, accepted as true and
                                          2   with all reasonable inferences weighing in favor of Plaintiffs, establish plausible facts
                                          3   for each cause of action asserted. The Motion should be denied.
                                          4   II.   FACTUAL BACKGROUND
                                          5         In 1983, Plaintiff Tracii Guns (“Guns”) formed a rock and roll band, and
                                          6   incorporated his own name into the band’s name: “L.A. Guns.” (Compl. ¶ 18, ECF
                                          7   No. 27). Guns is a legendary guitarist, who, while also famous for founding Guns
                                          8   and Roses with Axl Rose, created the unforgettable sound of L.A. Guns. (Id. ¶ 22).
                                          9         Defendant Stephen Riley (“Riley”) took no part in forming or naming the band.
                                         10   It was not until six years after Guns formed L.A. Guns that Riley performed on one
655 North Central Avenue, Suite 2300




                                         11   of the band’s albums. (Id. ¶ 27).
                                         12         In October, 1999, purporting to “help” Plaintiff Tracii Guns protect the name
                                         13   of the band bearing Plaintiff Tracii Guns’s own name, Defendant Riley registered a
Glendale, CA 91203




                                         14   federal trademark for a design mark incorporating the words “L.A. Guns”, U.S. Reg.
                                         15   Number 2,287,358 (“the ’358 Registration”) and represented to the Trademark Office
                                         16   that a fictitious entity which never existed was the owner of the trademark.
                                         17   (Id.¶¶ 36-40). Though Plaintiff Tracii Guns created the L.A. GUNS mark, was the
                                         18   first to use the mark on the asserted goods and services, to this day continues to be
                                         19   the owner of all such common law trademark rights, and Defendant Riley was not
                                         20   even in the band when Plaintiff Tracii Guns created and first began use of the mark,
                                         21   Defendant Riley registered the mark with the non-existent “Stephen Riley and Traci
                                         22   [sic] Guns Partnership” as the listed owners of the mark. (Id.). Indeed, in submitting
                                         23   the application, Riley submitted a declaration, under penalty of perjury, which
                                         24   contained knowingly false representations regarding the creation and ownership of
                                         25   the mark, including the date of the mark’s first use in commerce and, most
                                         26   importantly, the assertion that Riley was a co-owner of the Mark. (Id. ¶¶ 37–39).
                                         27         But Guns never agreed to share ownership of his mark with Riley. (Id. ¶ 40).
                                         28   Riley’s registration was fraudulent and is, therefore, invalid.

                                                                                        -2-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 10 of 26 Page ID #:166



                                           1         In the meantime, the band, which now included Guns, Riley, and the now
                                           2   famous, signature lead singer, Plaintiff Philip Lewis (“Lewis”), had become a
                                           3   success, scoring a number of Billboard charted hits. (Id. ¶¶ 25–28). To pitch in with
                                           4   administration tasks, Riley (through and with his entity, Defendant Hardcore, Inc.)
                                           5   agreed to help manage the band’s royalty payments. (Id. ¶¶ 35, 74). As it turns out,
                                           6   what appeared to be an act of teamwork instead appears to have been a ruse to allow
                                           7   Riley to keep the royalties to himself. On information and belief, Riley has received
                                           8   well over $200,000 in royalties through this scheme, but has transferred none to
                                           9   Plaintiffs (or any other songwriters and performers to whom those royalties belong).
                                          10   (Id. ¶¶ 77–79).
655 North Central Avenue, Suite 2300




                                          11         Shortly after Guns took a brief hiatus from L.A. Guns to work on other
                                          12   projects, he discovered Riley’s conversion of the band’s royalties. (Id. ¶ 47). And
                                          13   though Guns revoked Riley’s license to use the L.A. Guns mark, Riley continued to
Glendale, CA 91203




                                          14   use the mark. (Id. ¶¶ 48–49). During the time that Guns paused the band’s live
                                          15   performances, the mark continued to be used with respect to goods and services other
                                          16   than live performances, inuring to the benefit of Guns, and Guns always intended to
                                          17   use the mark going forward in connection with live performances and the other
                                          18   related goods and services. (Id. ¶ 51).
                                          19         The recent public confusion is problematic. When the public now goes to see
                                          20   L.A. Guns, or thinks they are going to see L.A. Guns, they go to see the band
                                          21   containing its namesake, Plaintiff Tracii Guns, the founder of the band and world-
                                          22   renowned guitar player. (Id. ¶ 73). And they go to hear the signature voice of
                                          23   Plaintiff Philip Lewis, who recorded the lead vocals on nearly every L.A. Guns
                                          24   album. (Id.) They do not go to hear Defendant Riley, a drummer who, though
                                          25   admittedly played on a number of L.A. Guns albums, is neither the face nor the sound
                                          26   of L.A. Guns. (Id.).
                                          27         But this is not always what the public gets. Plaintiffs allege that recently,
                                          28   booking agents frequently do not understand which band is appearing, and fans buy

                                                                                         -3-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 11 of 26 Page ID #:167



                                           1   tickets expecting to see the real L.A. Guns, but instead see the former drummer and
                                           2   his friends. (See id. ¶ 57–59).
                                           3          Defendants have recently announced a new tour and intend to perform new
                                           4   shows, record new albums, sell new merchandise, and advertise using the L.A. Guns
                                           5   mark. (See, e.g., id. ¶¶ 58–59, 63-69, 82–86). And while previous infringing activity
                                           6   occurred at a slow drip, in the last year, Defendants have opened the floodgates. (See,
                                           7   e.g., id.). Guns had no choice but to file this action.
                                           8   III.   DISMISSAL IS NOT APPROPRIATE AS TO THE FACTUALLY
                                           9          INTENSIVE DEFENSE OF LACHES, WHICH IS NOT APPLICABLE
                                          10          TO PLAINTIFFS’ CLAIMS
655 North Central Avenue, Suite 2300




                                          11          Defendants cannot prevail on laches, let alone at the pleadings stage. The
                                          12   defense is factually intensive and cannot be decided on a motion to dismiss. Laches
                                          13   cannot be asserted by a willful infringer, like Defendants. And the equitable defense
Glendale, CA 91203




                                          14   does not apply to claims at law.        Plaintiffs’ Amended Complaint pleads facts
                                          15   sufficient to show a reasonable delay and no evidence of prejudice which is
                                          16   overcomes this defense at the pleading stage.
                                          17          A.    It Is Not Appropriate To Make Factual Determinations
                                          18                As To A Laches Defense On A Motion To Dismiss
                                          19          Whether the affirmative defense of laches applies to bar Plaintiffs’ claims
                                          20   cannot be decided on a motion to dismiss: “[T]he Ninth Circuit has made clear that
                                          21   given the factual nature of the application of laches, this defense is rarely appropriate
                                          22   even on a motion for summary judgment, much less a motion to dismiss.” Tortilla
                                          23   Factory, LLC v. Better Booch, LLC, No. 2:18-CV-02980-CAS-SKx, 2018 WL
                                          24   6179491, at *4 (C.D. Cal. Nov. 26, 2018) (citing Couveau v. Am. Airlines, Inc.,
                                          25   218 F.3d 1078, 1083 (9th Cir. 2000)).
                                          26          The defense often raises factual questions too significant for even the lower
                                          27   hurdle (for a party asserting the defense) of a motion for summary judgment.
                                          28   Couveau, 218 F.3d 1078 at 1083 (“Because the application of laches depends on a

                                                                                         -4-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 12 of 26 Page ID #:168



                                           1   close evaluation of all the particular facts in a case, it is seldom susceptible of
                                           2   resolution by summary judgment.”); Speed Corp. v. Webster, 262 F.2d 482, 484
                                           3   (9th Cir. 1959) (holding that “[a] claim of laches raises a question of fact”); Presidio
                                           4   Components, Inc. v. Am. Tech. Ceramics Corp., No. 14-CV-2061-H (BGS), 2016
                                           5   WL 7326609, at *11 (S.D. Cal. Jan. 12, 2016), aff'd, 875 F.3d 1369 (Fed. Cir. 2017)
                                           6   (“Whether the defendant has established the required elements of its laches defense
                                           7   is a question of fact.”).
                                           8          And if resolution of a laches defense is rarely appropriate on a motion for
                                           9   summary judgment, as is the case, then it is almost never appropriate on a motion to
                                          10   dismiss. Tortilla Factory, LLC, 2018 WL 6179491, at *4 (citing Couveau, 218 F.3d
655 North Central Avenue, Suite 2300




                                          11   at 1083); Paiute-Shoshone Indians of Bishop Cmty. of Bishop Colony, Cal. v. City of
                                          12   Los Angeles, No. 1:06CV00736 OWWLJO, 2007 WL 521403, at *11 (E.D. Cal.
                                          13   Feb. 15, 2007), aff'd sub nom., 637 F.3d 993 (9th Cir. 2011) (holding that “the issue
Glendale, CA 91203




                                          14   of laches raises significant questions of fact that cannot be resolved on a motion to
                                          15   dismiss”); McBride v. Pentagon Techs. Grp., Inc., No. C 15-2696 SBA, 2015 WL
                                          16   9304044, at *4 (N.D. Cal. Dec. 22, 2015) (“The Court is unpersuaded that
                                          17   Defendants' laches defense can be adjudicated based on pleadings.”).
                                          18          The defense of laches involves a fact-intensive analysis. This task is not
                                          19   typically appropriate for a motion for summary judgment. And it is even less
                                          20   appropriate on a motion to dismiss. The Motion should be dismissed.
                                          21          B.     Plaintiff Has Alleged Facts Sufficient to Defeat a 12(b)(6) Motion
                                          22                 As To Laches
                                          23          To survive a motion to dismiss, a complaint need only plead “sufficient factual
                                          24   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
                                          25   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). Even assuming a
                                          26   laches defense could be appropriately decided on a motion to dismiss, the defense
                                          27   fails at this stage so long as the plaintiff pleaded facts sufficient to refute at least one
                                          28   element of the defense, which includes: “(1) the plaintiff unreasonably delayed in

                                                                                          -5-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 13 of 26 Page ID #:169



                                           1   filing suit, and (2) the defendant suffered prejudice as a result.” Grasshopper House,
                                           2   LLC v. Clean & Sober Media LLC, 394 F. Supp. 3d 1073, 1091 (C.D. Cal. 2019)
                                           3   (citation omitted).
                                           4            The Amended Complaint does not establish unreasonable delay in bringing the
                                           5   trademark claims. 1 A party asserting trademark infringement has no obligation to sue
                                           6   until there is a case of clear infringement.
                                           7                Laches is not measured from defendant's first unpermitted use
                                           8                of the contested mark. Laches is measured from the date when
                                           9                there was an infringing use sufficient to require legal protest and
                                          10                possible lawsuit. In most cases, this requires legal action only
655 North Central Avenue, Suite 2300




                                          11                when defendant's infringing acts significantly impact on
                                          12                plaintiff's good will and business reputation.
                                          13   6 McCarthy on Trademarks and Unfair Competition § 31:19 (5th ed.).
Glendale, CA 91203




                                          14            Plaintiffs allege that Defendants’ recent activities are causing actual confusion
                                          15   in the relevant public and harm to Guns’ good will, and that as of November 2019,
                                          16   Defendants are now planning a new substantial tour, new album, and other expanded
                                          17   infringing use that is likely to cause additional confusion in the marketplace. (Am.
                                          18   Compl. ¶¶ 55-60 and 63-70). This new infringing conduct has exploded in severity
                                          19   and impact in recent months and includes newly infringing conduct by many of the
                                          20   other defendants who previously had not engaged in infringing conduct for which
                                          21   laches could even apply (e.g., Kelly Nickels, Kurt Frohlich, Eric Baker, Daniel
                                          22   Sullivan Bigg, Hardcore, Inc., Epic Rights, LLC, New Breed LLC, Bigg Time
                                          23   Entertainment, Inc., and Golden Robot Global Entertainment Pty Ltd). These factual
                                          24   allegations, if accepted as true, establish reasonable delay and defeat any laches
                                          25   claim.
                                          26
                                               1
                                                 Plaintiffs did not delay at all in bringing their other claims. But because the
                                          27   equitable defense of laches is not an available defense for those claims at law,
                                          28   Plaintiffs address them separately, below. See infra, Part III.D.

                                                                                           -6-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 14 of 26 Page ID #:170



                                           1         As to the second prong, there are no allegations in the Amended Complaint to
                                           2   establish that any Defendant was prejudiced, let alone substantially prejudiced, by
                                           3   any purported delay. Indeed, Plaintiffs’ Amended Complaint expressly refutes this
                                           4   element of the laches defense, stating that “on information and belief, Defendants
                                           5   have suffered no harm or prejudice as a result of the timing of the filing of this
                                           6   lawsuit.” (Compl. ¶ 70, ECF No. 27). Nevertheless, the question of prejudice
                                           7   remains a disputed factual issue for which discovery is necessary. 2
                                           8         Moreover, not only must the Court “accept all factual allegations of the
                                           9   complaint as true,” but it must also “draw all reasonable inferences in favor of the
                                          10   nonmoving party.” Bernhardt v. Cty. of Los Angeles, 279 F.3d 862, 867 (9th Cir.
655 North Central Avenue, Suite 2300




                                          11   2002) (quoting Western Ctr. for Journalism v. Cederquist, 235 F.3d 1153, 1154
                                          12   (9th Cir. 2000)). Here, it is reasonable to infer that any delay by Plaintiffs in bringing
                                          13   this suit was reasonable and that Defendants suffered no prejudice as a result. Simply
Glendale, CA 91203




                                          14   put, it is far too early to decide as a substantive matter, whether Plaintiffs’ claims are
                                          15   barred by laches.
                                          16         C.     A Laches Defense Is Not Available for a Willful Infringer
                                          17         Even if laches could be decided on a motion to dismiss, and the elements could
                                          18   be conclusively established from Plaintiffs’ Amended Complaint (neither of which
                                          19   is the case), the defense would not be available to Defendants, who are willful
                                          20   infringers. “The doctrine of laches does not apply in cases of willful infringement.”
                                          21   Evergreen Safety Council v. RSA Network Inc., 697 F.3d 1221, 1228 (9th Cir. 2012)
                                          22
                                               2
                                                 And Defendants offer nothing but conclusory assertions of prejudice. Should they
                                          23   use their reply brief to offer actual facts, such facts must be rejected, as this would
                                          24   deprive Plaintiffs of their right to address those facts and the corresponding
                                               arguments. See TeleSign Corp. v. Twilio, Inc., No. CV 15-3240 PSG (SSX), 2015
                                          25   WL 12662344, at *1 (C.D. Cal. Oct. 9, 2015) (“It is improper for a moving party to
                                          26   introduce new facts or different legal arguments in the reply brief than those
                                               presented in the moving papers.”). In any event, those facts would also be outside of
                                          27   the four corners of Plaintiffs’ Amended Complaint and, therefore, cannot be
                                          28   considered on a Motion for Summary Judgment.

                                                                                         -7-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 15 of 26 Page ID #:171



                                           1   (citation omitted).   Willful infringement occurs when the infringing activity is
                                           2   “willfully calculated to exploit the advantage of an established mark.” Lindy Pen Co.
                                           3   v. Bic Pen Corp., 982 F.2d 1400, 1405 (9th Cir. 1993), abrogated on other grounds
                                           4   by SunEarth, Inc. v. Sun Earth Solar Power Co., 839 F.3d 1179 (9th Cir. 2016);
                                           5   accord DC Comics v. Towle, 802 F.3d 1012, 1026 (9th Cir. 2015) (“[T]he issue with
                                           6   respect to the availability of a laches defense in a trademark infringement case is
                                           7   whether the defendant ‘intended to derive benefit from and capitalize on [the
                                           8   plaintiff's] goodwill’ by using the mark” (alteration in original) (quoting
                                           9   Conan Props., Inc. v. Conans Pizza, Inc., 752 F.2d 145, 151 n. 2 (5th Cir.1985))).
                                          10         Plaintiffs have alleged that “Defendants’ infringement is . . . willful.”
655 North Central Avenue, Suite 2300




                                          11   (Am. Compl. ¶ 69, ECF No. 27).        Indeed, implications of Defendants’ willful
                                          12   infringement pervade the Amended Complaint. (See, e.g., id. ¶ 37 (“In support of
                                          13   the trademark application Defendant Riley submitted a declaration, under penalty of
Glendale, CA 91203




                                          14   perjury, which contained knowingly false representations regarding the creation and
                                          15   ownership of the mark.”); id. ¶ 40 (“Plaintiff Tracii Guns never agreed to allow
                                          16   Defendant Riley to share ownership of the mark.”); id. ¶ 48 (“[U]pon discovering
                                          17   Defendant Riley’s wrongful confiscation of the royalties, Plaintiff Tracii Guns
                                          18   revoked Defendant Riley’s license to use any L.A. Guns mark.”); id. ¶ 49 (“[W]ithout
                                          19   the consent of Plaintiff Tracii Guns, Defendant Riley . . . continued touring and
                                          20   producing records under the L.A. Guns name . . . .”); id. ¶ 58 (“Riley created and
                                          21   manages a Facebook page . . . purporting to be the ‘official’ Facebook page for the
                                          22   band.”); id. ¶ 63 (“In November, 2019, the Infringing L.A. Guns announced it will
                                          23   be recording a new album and beginning a new tour.”); id. ¶ 84 (“Defendant Riley
                                          24   falsely represented to Defendant Epic Rights that he was ‘the sole and exclusive
                                          25   owner’ of the L.A. Guns mark.” (emphasis added)); id. ¶ 86 (“L.A. Guns manager,
                                          26   Scotty Ludwick, contacted Defendant Epic Rights and informed Defendant
                                          27   Epic Rights that Defendant Riley did not have the authority to license the L.A. Guns
                                          28   mark . . . [nevertheless] Epic Rights continues to sell unauthorized merchandise

                                                                                       -8-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 16 of 26 Page ID #:172



                                           1   containing the L.A. Guns mark.”). These assertions state plausible facts supporting
                                           2   Plaintiffs’ claims of willful infringement.
                                           3          For these same reasons, Defendants come to this action with unclean hands
                                           4   and, therefore, cannot assert the equitable defense of laches. See Jarrow Formulas,
                                           5   Inc. v. Nutrition Now, Inc., 304 F.3d 829, 841 (9th Cir. 2002) (“A party with unclean
                                           6   hands may not assert laches.”).
                                           7          Thus, Plaintiffs have sufficiently alleged facts sufficient to bar any application
                                           8   of laches at this stage in the litigation.
                                           9          D.     The Affirmative Defense of Laches Does Not Apply to Several of
                                          10                 Plaintiffs’ Claims
655 North Central Avenue, Suite 2300




                                          11                 1.     The Equitable Defense of Laches Is Not Applicable
                                          12                        to Plaintiffs’ Claims at Law
                                          13          “Both before and after the merger of law and equity in 1938, this Court has
Glendale, CA 91203




                                          14   cautioned against invoking laches to bar legal relief.” Petrella v. Metro-Goldwyn-
                                          15   Mayer, Inc., 572 U.S. 663, 678 (2014).             Since that merger, it has become a
                                          16   well-established principle of law that “laches is an equitable defense unavailable in
                                          17   actions at law governed by a statute of limitations.” UA Local 343 v. Nor-Cal
                                          18   Plumbing, Inc., 48 F.3d 1465, 1474 n.3 (9th Cir. 1994). 3
                                          19          Plaintiffs’ Third through Eighth causes of action all assert claims at law and
                                          20   have their own corresponding statutes of limitations. 4 Thus, the defense of laches is
                                          21   not available for these claims.
                                          22
                                               3
                                                 Plaintiffs concede that when it comes to the Lanham Act, federal courts have
                                          23   recognized an exception to the general rule that the laches defense is not available
                                          24   for claims at law. See Pinkette Clothing, Inc. v. Cosmetic Warriors Ltd., 894 F.3d
                                               1015, 1024 (9th Cir. 2018). Plaintiffs know of no such exception for any of their
                                          25   other claims.
                                          26   4
                                                 See Am. Compl. at Counts IV and V, California statutory and common law unfair
                                          27   competition.; Cal. Civ. Code § 17208; Aryeh v. Canon Bus. Sols., Inc., 55 Cal. 4th
                                               1185, 1195, 292 P.3d 871, 878 (2013); Count VI, California statutory and common
                                          28   law unauthorized use of likeness. Cal. Civ. Code § 3426.6; Count VII, California
                                                                                            -9-
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 17 of 26 Page ID #:173



                                           1                 2.     Plaintiffs    Have     Not     Delayed      in    Seeking      Relief,
                                           2                        as They Allege Recent Events Giving Rise to Their Claims
                                           3          Finally, the application of any rule that could act to time-bar these causes of
                                           4   action fails, because Plaintiffs have alleged recent conduct giving rise to the claims.
                                           5   It should go without saying that there is no “unreasonabl[e] delay[] in filing suit,”
                                           6   necessary to sustain a laches defense, if there was no appreciable delay in bringing
                                           7   the action. Grasshopper House, LLC, 394 F. Supp. 3d at 1091. Moreover, under the
                                           8   continuous accrual doctrine, the applicable time-barring rule is “renew[ed]” for each
                                           9   successive wrongful act. Underwood v. Future Income Payments, LLC, No. SA CV
                                          10   17-1570 DOC (DFMx), 2018 WL 4964333, at *10 (C.D. Cal. Apr. 26, 2018) (holding
655 North Central Avenue, Suite 2300




                                          11   that “when the wrong is continual and the plaintiff is repeatedly injured, courts apply
                                          12   the continuous accrual rule.”
                                          13          Here, Plaintiffs have alleged both recent and continuing conduct, wherein no
Glendale, CA 91203




                                          14   delay sufficient to establish the defense of laches exists:
                                          15          1.     Defendants’ infringing acts continue to this day, (Counts I–V).
                                          16   For example, all defendants are currently working to produce a new album and
                                          17   merchandise using the L.A. Guns mark. (Compl. ¶¶ 63–69, 83–86).
                                          18          2.     Defendants continue to use, and to allow to be used, Plaintiffs’ likeness,
                                          19   without authorization, to promote the infringing band, Count VI). (Compl. ¶¶ 58-59).
                                          20          3.     Defendants Riley and Hardcore, Inc. continue to receive royalties on
                                          21   behalf of Plaintiffs, but unlawfully refuse to transfer those funds to Plaintiffs, i.e., the
                                          22   lawful owners, (Counts VII and VII). (Id. ¶ 82).
                                          23          The defense of laches is not viable on these claims, especially on a Motion to
                                          24   Dismiss. 5 The Motion should be denied.
                                          25
                                          26   common law breach of contract. Cal. Civ. Proc. Code § 337; Count VIII, Conversion.
                                               Cal. Civ. Proc. Code § 338.
                                          27
                                               5
                                                 Though Defendants do not seek dismissal on the basis that any claim is statutorily
                                          28   time-barred, their Motion contains an incorrect assertion of law on that issue, which
                                                                                          - 10 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 18 of 26 Page ID #:174



                                           1   IV.   THE COURT MUST ONLY CONSIDER EVIDENCE APPROPRIATE
                                           2         TO A MOTION TO DISMISS, BECAUSE DEFENDANTS HAVE NOT
                                           3         MET THE REQUIREMENTS TO CONVERT TO A MOTION FOR
                                           4         SUMMARY JUDGMENT
                                           5         While a court may, at its discretion, convert a motion to dismiss into one for
                                           6   summary judgment so as to look at evidence beyond the pleadings, it may only do so
                                           7   when the moving party meets the procedural requirements for a motion for summary
                                           8   judgment under FRCP 56 and this Court’s LR 56-1. Here, Defendants did not submit
                                           9   a “Statement of Uncontroverted Facts and Conclusions of Law” or a proposed
                                          10   judgment as the Local Rule requires. Thus, the Court cannot look beyond evidence
655 North Central Avenue, Suite 2300




                                          11   that would be appropriate for a motion to dismiss. Defendants’ numerous factual
                                          12   assertions, which are taken neither from Plaintiffs’ Complaint nor subject to judicial
                                          13   notice, must be discarded in resolving Defendants’ motion.
Glendale, CA 91203




                                          14         A.     To Convert a Motion to Dismiss to a Motion for Summary
                                          15                Judgment, the Moving Party Must Have Complied with the Central
                                          16                District’s      Procedural       Requirements         for     a     Motion
                                          17                for Summary Judgment
                                          18         A plaintiff survives a motion to dismiss so long as the complaint “contain[s]
                                          19   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
                                          20
                                          21   Plaintiffs cannot allow to stand. Defendants claim that, “[w]ith certain exceptions
                                          22   not applicable in this case, after a mark has been registered and in use for five years,
                                               it becomes incontestable.” (Mot. at 16 11–13). Contrary to Plaintiffs’ argument,
                                          23   those exceptions are applicable here. A petition to cancel a registration can be filed
                                          24   “[a]t any time if . . . its registration was obtained fraudulently.” 15 U.S.C. § 1064(3)
                                               (emphasis added). A central assertion of Plaintiffs’ Amended Complaint is that Riley
                                          25   procured the registration by fraud. (See, e.g., Am. Compl. ¶ 93 (alleging that “[t]he
                                          26   ‘358 Registration is separately invalid based on fraud on the . . . USPTO . . .
                                               [because] [t]he declaration, made under penalty of perjury by Defendant Riley,
                                          27   contained knowingly false representations.”)). Similarly, a registration is subject to
                                          28   cancellation at any time if the purported owner does not in fact own those rights.

                                                                                         - 11 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 19 of 26 Page ID #:175



                                           1   on its face.’” Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.
                                           2   Twombly, 550 U.S. at 570). “A motion under Rule 12(b)(6) should be granted only
                                           3   if ‘it appears beyond doubt that the plaintiff can prove no set of facts in support of
                                           4   his claim which would entitle him to relief,’ construing the complaint in the light
                                           5   most favorable to the plaintiff.” Bain v. California Teachers Ass'n, 891 F.3d 1206,
                                           6   1211 (9th Cir. 2018) (emphasis added) (citing Edwards v. Marin Park, Inc., 356 F.3d
                                           7   1058, 1061 (9th Cir. 2004)) (quoting Conley v. Gibson, 355 U.S. 41, 45–46 (1957)).
                                           8         Generally when deciding a Rule 12(b)(6) motion, the Court “looks only to the
                                           9   face of the complaint and documents attached thereto.” Gonzales v. Marriott Int'l,
                                          10   Inc., 142 F. Supp. 3d 961, 968 (C.D. Cal. 2015). But “if a district court considers
655 North Central Avenue, Suite 2300




                                          11   evidence outside the pleadings, it must normally convert the 12(b)(6) motion into a
                                          12   Rule 56 motion for summary judgment.” United States v. Ritchie, 342 F.3d 903, 907
                                          13   (9th Cir. 2003).
Glendale, CA 91203




                                          14         Though the Court has the option of converting the motion to one for summary
                                          15   judgment so as to consider evidence outside the pleadings, it can only do so if the
                                          16   motion complies with the procedural requirements of a motion for summary
                                          17   judgment:
                                          18               “In order to be treated as a motion for summary judgment, the
                                          19               motion must comply with the substantive and procedural
                                          20               requirements of Rule 56, as well as the Local Rules of this Court
                                          21               . . . [including] fil[ing] a Statement of Uncontroverted Facts and
                                          22               Conclusions of Law or a proposed judgment, as required by
                                          23               Local Rule 56-1 . . . .”
                                          24   Sowa v. Abberley, No. CV 12-2579 PSG (MANx), 2012 WL 12887754, at *1 (C.D.
                                          25   Cal. Nov. 20, 2012); accord Biolase, Inc. v. Fotona Proizvodnja Optoelektronskih
                                          26   Naprav D. D., No. SACV 14-0248 AG (ANx), 2014 WL 12577156, at *2 (C.D. Cal.
                                          27   Dec. 1, 2014) (“[T]o convert this Motion would improperly avoid Local Rules 56-1
                                          28   and 56-2. Thus the Court declines to convert this Motion to a motion for summary

                                                                                         - 12 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 20 of 26 Page ID #:176



                                           1   judgment, and declines to consider the evidence offered by Biolase in support of
                                           2   the Motion.”); Forest Ambulatory Surgical Assocs., L.P. v. United Healthcare Ins.
                                           3   Co., No. CV 12-2916 PSG (FFMx), 2013 WL 11323600, at *7 (C.D. Cal. Mar. 12,
                                           4   2013) (“Defendants have not filed a Statement of Uncontroverted Facts and
                                           5   Conclusions of Law or a proposed judgment, as required by Local Rule 56-1 . . . .
                                           6   As such, the Court does not consider matters outside the pleadings.”
                                           7   (citing L.R. 56-1)).
                                           8         LR 56-1 requires that a party filing a motion for summary judgment
                                           9   concurrently file “Statement of Uncontroverted Facts and Conclusions of Law,” and
                                          10   a proposed judgment or proposed order.
655 North Central Avenue, Suite 2300




                                          11         B.     Because     the   Motion     Does    Not    Comply      with    LR    56-1,
                                          12                the Motion Cannot Be Converted to One for Summary Judgment;
                                          13                Therefore, the Court Must Reject Defendants’ Extraneous Facts
Glendale, CA 91203




                                          14         Here, Defendants have not summited a Statement of Uncontroverted Facts and
                                          15   Conclusions of law.      Nor have they submitted a proposed judgment or order.
                                          16   Defendants should not be permitted to circumvent the procedural requirements of
                                          17   this Court by simply filing a motion to dismiss and including facts outside of the
                                          18   pleadings. Thus, the Court cannot convert the motion to one for Summary Judgment.
                                          19   And, in turn, it can only consider evidence appropriate to a 12(b)(6) motion, which
                                          20   generally includes only “the face of the complaint and documents attached thereto.”
                                          21   Gonzales, 142 F. Supp. at 968.
                                          22         Defendants assert a number of purported facts that neither appear in Plaintiffs’
                                          23   Amended Complaint nor are subject to judicial notice.           While many of these
                                          24   assertions are immaterial to the Motion, some implicate Plaintiffs’ claims and are
                                          25   disputed. The following are just a few examples of improper factual assertions in
                                          26   Defendants’ Motion:
                                          27         1.     Asserting that Riley is “the most consistent member” of L.A. Guns.
                                          28   (Mot. at 8:16). This is not relevant to the issue of laches, and is a disputed fact.

                                                                                        - 13 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 21 of 26 Page ID #:177



                                           1         2.     Asserting that Tracii Guns “eventually left” the band. (Id. at 8:21). This
                                           2   is not relevant to laches and is disputed.        As alleged in Plaintiffs’ Amended
                                           3   Complaint, Guns did not leave the band. (Am. Compl. ¶ 46, ECF No. 27). Instead,
                                           4   Guns took a “brief hiatus” to work on another project and always intended to continue
                                           5   touring under the L.A. GUNS mark. (Id. at ¶¶ 46, 51).
                                           6         3.     Asserting that “the Tracii Guns-led version of the group disbanded” in
                                           7   2012. (Id. at 9:1–2). This is not relevant to laches and is disputed as explained above.
                                           8         4.     Asserting that “Riley registered the mark jointly with Guns.” (Id. at
                                           9   9-10). Plaintiffs allege that Guns owns the sole trademark rights, have trademark
                                          10   priority, and that “Tracii Guns never agreed to allow Defendant Riley to share
655 North Central Avenue, Suite 2300




                                          11   ownership of the mark.” (Am. Compl. ¶¶ 39, 40, ECF No. 27).
                                          12         5.     Asserting that “[t]he two [L.A. Guns] bands coexisted peacefully for
                                          13   years, until only Riley’s was active.” (Id. at 9:17–18). As explained above, Guns
Glendale, CA 91203




                                          14   disputes this assertion.
                                          15         6.     Asserting that Guns “did not use the mark systematically and
                                          16   consistently” and contrarily, that “Riley has.” (Id. at 13:25–26). This is clearly
                                          17   disputed. Guns alleges that he “has used the L.A. GUNS mark on the above goods
                                          18   and services continuously since 1983, Plaintiff Guns has invested substantial
                                          19   resources in using and promoting the mark to the public, and the public associates
                                          20   the mark with Plaintiff Guns as to the goods and services listed above” and that
                                          21   “[d]uring the time that Plaintiff Tracii Guns paused the band’s live performances, the
                                          22   mark continued to be used with respect to goods and services other than live
                                          23   performances, and Plaintiff Guns intended to continue to use the mark going forward
                                          24   in connection with live performances and the other goods and services identified
                                          25   above.” (Am. Compl. ¶¶ 20, 51).
                                          26         7.     Asserting that Riley’s declaration to the USPTO was not knowingly
                                          27   false because “1983 could never accurately be the date of first use.” (Id. at 14:7–8).
                                          28   This is irrelevant to laches and disputed.            Guns alleges that in “1983,
                                                                                        - 14 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 22 of 26 Page ID #:178



                                           1   Plaintiff Tracii Guns formed a rock and roll band. He named it “L.A. Guns.” The
                                           2   original band consisted of Plaintiff Tracii Guns (lead guitar), Mike Jagosz (lead
                                           3   singer), Ole Beich (bass guitar), and Rob Gardner (drums).” (Am. Compl., ¶ 18).
                                           4   Riley cannot claim a date of first use of 1983 because Riley did not use (nor does he
                                           5   claim to have used) the mark since then, and at the time that Riley submitted the false
                                           6   declaration to the Trademark Office, Guns already had trademark priority over Riley
                                           7   because Guns started using the mark in 1983.
                                           8         8.     Asserting (rather perplexingly) that the L.A. Guns band Guns formed in
                                           9   1983 “was a different band,” so it would not constitute the date of first use of the
                                          10   mark in commerce. (Mot. at 14:5–9). This is irrelevant to any issue in the case.
655 North Central Avenue, Suite 2300




                                          11   Plaintiff Guns started using the L.A. GUNS trademark for live musical performances
                                          12   and other related goods and services in 1983. Guns therefore has trademark priority
                                          13   over later users of that mark, regardless of the members of the band. This argument
Glendale, CA 91203




                                          14   implies that every change of band member creates an entirely different band. This is
                                          15   irrelevant. Guns continuously used the LA GUNS mark since 1983. Indeed, even
                                          16   Defendants concede that “[a] performing group that disbands does not immediately
                                          17   abandon exclusive rights in its name.” (Mot. at 20:4–10 (collecting cases)).
                                          18         9.     Curiously asserting that Riley somehow “suffered prejudice” by using
                                          19   the mark “to perform and record under the band name, as well as to promote the band
                                          20   through selling or licensing merchandise bearing the mark.” (Id. at 16:21–24).
                                          21   This is not evidence of prejudice.
                                          22         10.    Asserting that “[t]he money allegedly converted is not a specific
                                          23   identifiable amount, but a more general, amorphous, unliquidated sum.” (Mot. at
                                          24   18:14–16). Again, this is disputed.
                                          25         Plaintiffs dispute each of these unsupported factual assertions. Nevertheless,

                                          26   this is not a motion for summary judgment, and as addressed above, it cannot be

                                          27   converted into one. Indeed, Defendants do not support any of these extraneous facts

                                          28   with admissible facts. Thus, they would also not be properly submitted for a motion

                                                                                       - 15 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 23 of 26 Page ID #:179



                                           1   for summary judgment. See L.R. 7-6. Even if they had, these assertions are disputed.
                                           2   Accordingly, the Court should not consider these, or any other, factual assertions in
                                           3   the Motion that are not cited to Plaintiffs’ Amended Complaint or properly
                                           4   recognized through judicial notice.
                                           5   V.    PLAINTIFFS STATE A VALID CLAIM FOR CONVERSION
                                           6         A.     Defendants Had an Obligation, Independent of Contract,
                                           7                to Refrain from Wrongfully Depriving Plaintiffs of Their Property
                                           8         As Defendants concede, the elements of conversion in California are
                                           9   “(1) the plaintiff's ownership or right to possession of the property, (2) the
                                          10   defendant's conversion by a wrongful act or disposition of property rights, and
655 North Central Avenue, Suite 2300




                                          11   (3) damages.” (Mot. at 17:24–26 (quoting Burlesci v. Petersen, 68 Cal. App. 4th
                                          12   1062, 1063, 80 Cal. Rptr. 2d 704 (1998))). But Defendants go astray when they
                                          13   imply that conduct amounting to a breach of contract cannot give rise to a tort action.
Glendale, CA 91203




                                          14   (See Mot. at 17:27–18:3).
                                          15         The correct statement of law is conduct that amounts to a breach of contract,
                                          16   but that could not constitute a wrongful act independent of a contract, cannot create
                                          17   tort liability. Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 989, 102 P.3d
                                          18   268, 273 (2004) (“[C]onduct amounting to a breach of contract becomes tortious only
                                          19   when it also violates a duty independent of the contract arising from principles of tort
                                          20   law. (alteration in original) (quoting Erlich v. Menezes, 21 Cal. 4th 543, 551, 981
                                          21   P.2d 978, 983 (1999))). In other words, conduct amounting to a breach of contract
                                          22   can simultaneously give rise to a tort claim where “the duty that gives rise to tort
                                          23   liability is either completely independent of the contract or arises from conduct which
                                          24   is both intentional and intended to harm.” Erlich v. Menezes, 21 Cal. 4th 543, 552,
                                          25   981 P.2d 978, 983 (1999).
                                          26         While Riley did have a contractual obligation to transfer Plaintiffs’ royalties
                                          27   to them, his conduct would have still been tortious had no contract existed, i.e., an
                                          28   independent duty. Plaintiffs alleged that Riley and Hardcore, Inc. “receiv[ed] royalty

                                                                                        - 16 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 24 of 26 Page ID #:180



                                           1   payments owed to and belonging to . . . Plaintiffs Tracii Guns [and] Philip Lewis.”
                                           2   (Am. Compl. ¶ 74, ECF No. 27). No contract was necessary to establish Riley’s
                                           3   obligation to refrain from wrongfully keeping royalty payments owed to Plaintiffs.
                                           4   Defendants’ argument fails.
                                           5          B.     Defendants Converted “a Specific, Identifiable Sum”
                                           6                 of Plaintiffs’ Money
                                           7          Defendants correctly state that “[m]oney cannot be the subject of a cause of
                                           8   action for conversion unless there is a specific, identifiable sum involved, such as
                                           9   where an agent accepts a sum of money to be paid to another and fails to make the
                                          10   payment.” (Mot. at 18:4–7 (alteration in original) (citing PCO, Inc. v. Christensen,
655 North Central Avenue, Suite 2300




                                          11   Miller, Fink, Jacobs, Glaser, Weil & Shapiro, LLP, 150 Cal. App. 4th 384, 395,
                                          12   58 Cal. Rptr. 3d 516, 524 (2007))). Ironically, the example in Defendants’ quoted
                                          13   citation describes the exact situation here.
Glendale, CA 91203




                                          14          Riley and Hardcore, Inc. acted as Plaintiffs’ agent, accepting royalty payments
                                          15   due to Plaintiffs, yet “fail[ed] to make the payment[s]” to Plaintiffs. See id.; accord
                                          16   In re Sweeney, 264 B.R. 866, 870 (Bankr. W.D. Ky. 2001) (“Defendant's act of
                                          17   assuming control over the insurance proceeds, which clearly belonged to Plaintiff
                                          18   under the security agreement, amounted to conversion of Plaintiff's property under
                                          19   state law.”). This is precisely what Plaintiffs Amended Complaint alleges. (See, e.g.,
                                          20   Am. Compl. ¶ 75, ECF No. 27 (“Plaintiffs entrusted Defendants Riley and Hardcore
                                          21   Inc. with Plaintiffs’ royalty payments for the specific purpose of transferring those
                                          22   funds to Plaintiffs.”); id. ¶ 78 (“Neither Defendant Riley nor Defendant Hardcore,
                                          23   Inc. have paid royalties to any musicians who are due payments, including
                                          24   Plaintiffs.”)).
                                          25          Moreover, as Plaintiffs allege, the amount Riley and Hardcore, Inc. converted
                                          26   is a specific and identifiable sum. (Id. ¶ 76). It is irrelevant that Plaintiffs do not
                                          27   currently know the amount the Defendants have converted. All that is required is
                                          28   that “a specific sum capable of identification is involved.” Kim v. Westmoore

                                                                                        - 17 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 25 of 26 Page ID #:181



                                           1   Partners, Inc., 201 Cal. App. 4th 267, 284, 133 Cal. Rptr. 3d 774, 789 (2011)
                                           2   (quoting Software Design & Application, Ltd. v. Hoefer & Arnett, Inc., 49 Cal. App.
                                           3   4th 472, 485, 56 Cal. Rptr. 2d 756, 764 (1996)). To conclude otherwise would lead
                                           4   to bizarre results. That is, if Defendants’ argument were law, a person who had their
                                           5   wallet stolen at gunpoint, but did not know how much money was in the wallet, would
                                           6   not be able to state a claim for conversion. That is absurd.
                                           7          In this case, discovery can easily identify specific sums of money that Riley
                                           8   received from the various publishers and other entities. And contracts and various
                                           9   laws describe the amounts that belong to Plaintiffs. Riley cannot be permitted to
                                          10   escape liability for his tortious conversion simply because he controls the information
655 North Central Avenue, Suite 2300




                                          11   showing how much money he converted.
                                          12          Because Plaintiffs have stated a claim for conversion, the Motion should be
                                          13   denied. 6
Glendale, CA 91203




                                          14   VI.    THE     COURT       MAY      CONTINUE        TO     EXERCISE        SUBJECT
                                          15          MATTER JURISDICTION OVER THIS ACTION
                                          16          Defendants’ final argument relies on several unestablished assumptions.
                                          17   First, Defendants’ claim that the Court lacks subject matter jurisdiction, because
                                          18   Plaintiffs only viable claim is a state law claim for accounting (which Plaintiffs have
                                          19   not even pleaded). (Mot. at 20). Of course, this relies on the assumption that the
                                          20   Court will dismiss all of Plaintiffs’ federal claims. As demonstrated throughout this
                                          21   Opposition, dismissal of any of Plaintiffs’ claims is unwarranted.
                                          22          Second, Defendants have no basis to assert that “parties are co-owners of [the]
                                          23   mark.” (Id. at 18:26). Guns clearly alleges prior use of LA GUNS going back to
                                          24
                                          25   6
                                                 Defendants express confusion at “why Philip Lewis is a Plaintiff.” (Mot. at 10:5).
                                          26   As the Amended Complaint makes clear, Lewis is a part of the claims related to the
                                               conversion of his royalties by Riley and Hardcore, Inc., (Am. Compl. at Count
                                          27   VII-VIII), as well as the claim for Unauthorized Use of Likeness, (id. at Count VI).
                                          28   Lewis is not a party to the trademark claims.

                                                                                       - 18 -
                                       Case 2:20-cv-00270-CJC-AFM Document 34 Filed 04/06/20 Page 26 of 26 Page ID #:182



                                           1   1983 (Am Compl. ¶ 18), that “Tracii Guns is the owner of the common law
                                           2   trademark,” (id. ¶ 19), that “Tracii Guns never agreed to allow Defendant Riley to
                                           3   share ownership of the mark,” (id. ¶ 40), and that “[t]he ‘Stephen Riley and
                                           4   Traci [sic] Guns Partnership’ [i.e., the fraudulently registered owner of the mark]
                                           5   does not exist,” id. ¶ 41. This is the heart of the dispute. Plaintiffs do not allege any
                                           6   purported “co-ownership” of any such mark. Defendants’ claim therefore fails.
                                           7            In any event, Plaintiffs’ argument raises intensive questions of fact, and
                                           8   extends far beyond the four corners of the Amended Complaint. As such, the
                                           9   question cannot be resolved on a Motion to dismiss. The Court has subject matter
                                          10   jurisdiction over Plaintiffs’ claims, submitted pursuant to the Lanham Act.
655 North Central Avenue, Suite 2300




                                          11   VII. CONCLUSION
                                          12            Defendants cannot prevail on a laches defense at this stage of the proceedings
                                          13   (or likely any other stage). And Plaintiffs have alleged facts sufficient to state a claim
Glendale, CA 91203




                                          14   for conversion. Because the Amended Complaint contains sufficient factual matter,
                                          15   when accepted as true, to state a claim to relief that is plausible on its face as to each
                                          16   and every claim asserted, the Motion must be denied.
                                          17
                                          18   Dated: April 6, 2020                        LEWIS ROCA ROTHGERBER
                                                                                           CHRISTIE LLP
                                          19
                                          20                                            By /s/Erik J. Foley
                                                                                          Erik J. Foley
                                          21
                                                                                           Attorneys for Plaintiffs
                                          22                                               Tracii Guns and Philip Lewis
                                          23
                                          24
                                               110910310.3
                                          25
                                          26
                                          27
                                          28
                                                                                         - 19 -
